Case 8:18-cv-00335-JSM-JSS Document 43 Filed 12/28/18 Page 1 of 2 PageID 442




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

JENNIFER MORA,

       Plaintiff,

v.                                                         Case No: 8:18-cv-335-T-30JSS

VISIONWORKS OF AMERICA, INC.,

       Defendant.


                                         ORDER

       THIS CAUSE comes before the Court upon Defendant’s Unopposed Motion to Seal

(Dkt. 40) and Defendants’ Supplemental Local Rule 3.01(g) Certification (Dkt. 42).

Defendant filed an Unopposed Motion to Seal documents attached to Plaintiff’s motion for

class certification before Plaintiff filed the motion and based on what Plaintiff told

Defendant she intended to file. Three days later, Plaintiff filed her motion for class

certification (Dkt. 41) and Defendant filed a supplemental 3.01(g) certification (Dkt. 42).

Curiously, the supplement to the unopposed motion states that the parties “have resolved

all issues subject to the motion to seal, except for the treatment of the Expert Report and

exhibits of Dr. Timothy Snail.” Dkt. 42, p. 1.

       The Court denies the Motion without prejudice as premature. To the extent that

Plaintiff or Defendant wishes to seal any documents attached to Plaintiff’s motion for class

certification, either may move to do so now that Plaintiff has filed her motion. Though the

Motion to Seal was unopposed when filed, it is now unclear if the parties disagree about
Case 8:18-cv-00335-JSM-JSS Document 43 Filed 12/28/18 Page 2 of 2 PageID 443




whether the Court should seal the referenced Expert Report and exhibits. Any forthcoming

motion should clarify this issue and include a Rule 3.01(g) certification.

       Upon review and consideration, it is therefore

       ORDERED AND ADJUDGED that:

       1.     Defendant’s Motion (Dkt. 40) is DENIED without prejudice.

       DONE and ORDERED in Tampa, Florida, this 28th day of December, 2018.




Copies furnished to:
Counsel/Parties of Record




                                             2
